Case 6:17-cV-01164-GKS-G.]K Document 84-5 Filed 10/02/18 Page 1 of 2 Page|D 770

DECLARA ! !QN OF RQSSELL Y§RNEY

l. My name is Russel Verney, I am over the age of eighteen (18) years, and have
personal knowledge of all facts stated herein

2. Project Veritas is a media group dedicated to holding those in power
accountable for their words and deeds

3. Undercover journalism has been instrumental in bringing government
con'uption and fraud to light, specifically including exposing teachers’ union corruption

4. Allison Maass and Dan Sandini a.rejournalists and videographers who worked
for Project Veritas at all relevant times to this lawsuit

5. To comply with the law, Project Veritas provides training and direction to its
journalists and videographers about where they can and cannot legally record audio/video
depending on the jurisdiction of the assignment

6. Project Veritas assigned Allison Maass to attend the National Council of
Urban Education Associations conference in Orlando to investigate corruption in teachers’
unions, where she videotaped her conversation with President of the United Teachers of
Wichita teachers’ union, Steve Wentz.

7. Project Veritas did not target Mr. Wentz; in fact, none of us knew who he was
prior to the conversation depicted in the Video.

8. Months later, Project Veritas sent Dan Sandini to Wichita to confirm the story
Wentz told Maass, where Sandini recorded Went.z denying the statements he made in his

conversation with Allison Maass.

 

Case 6:17-cV-01164-GKS-G.]K Document 84-5 Filed 10/02/18 Page 2 of 2 Page|D 771

9. Project Vertias compiled portions of the two recordings into the Video at issue

here and published it on June 28, 2016.

AFFIRMAT[ON QNDER OATH

I declare under penalties of perjury under the laws of the United States that the
foregoing statements are true and correct, and that l have duly executed this Declaration on
the date listed below.

 

 

